                                                     1   STACY MONAHAN TUCKER (SBN 218942)
                                                         ROPERS, MAJESKI, KOHN & BENTLEY
                                                     2   1001 Marshall Street, Suite 500
                                                         Redwood City, CA 94063-2052
                                                     3   Telephone:    (650) 364-8200
                                                         Facsimile:    (650) 780-1701
                                                     4   Email:        stacy.tucker@rmkb.com
                                                     5   Attorneys for Defendants
                                                         LIBERTY LIFE ASSURANCE COMPANY OF BOSTON
                                                     6

                                                     7

                                                     8                                     UNITED STATES DISTRICT COURT
Ropers Majeski Kohn & Bentley




                                                     9                               NORTHERN DISTRICT OF CALIFORNIA
                                                    10
                       A Professional Corporation




                                                    11   PETER SLOBODNIK                                    Case No. 3:19-cv-00616 WHO
                                                    12                        Plaintiff,                    STIPULATION AND ORDER
                             Redwood City




                                                                                                            TO POSTPONE SCHEDULED DATES
                                                    13   v.
                                                    14   LIBERTY LIFE ASSURANCE COMPANY
                                                         OF BOSTON,
                                                    15
                                                                             Defendant.
                                                    16

                                                    17             WHEREAS, the Court has scheduled a Case Management Conference on May 7, 2019;

                                                    18             WHEREAS, Defendant has filed a Motion to Dismiss Plaintiff’s second cause of action,

                                                    19   set to be heard on May 8, 2019;

                                                    20             WHEREAS, the parties have scheduled private mediation on July 11, 2019;

                                                    21             WHEREAS, the parties have not previously sought to reschedule any dates and this is the

                                                    22   first rescheduling that will affect the Court’s calendar, and no other dates have been set in this

                                                    23   action;

                                                    24             IT IS HEREBY STIPULATED by and between the parties, by and through their

                                                    25   respective attorneys of record, that to potentially permit both parties and this Court to conserve

                                                    26   time and financial resources, the parties respectfully ask the Court to reschedule the Case

                                                    27   Management Conference and the hearing on Defendant’s Motion to Dismiss to July 24, 2019, or

                                                    28   the next date that is convenient for the Court’s calendar. In the event the case settles at mediation

                                                                                                                         STIPULATION TO EXTEND TRIAL SCHEDULE
                                                         4814-8904-1557.1
                                                                                                                                           NO. 3:19-CV-00616 WHO
                                                     1   the parties shall file a notice of settlement to promptly alert the Court that the hearing and Case
                                                     2   Management Conference can be taken off calendar.
                                                     3

                                                     4

                                                     5            All signatories to this Stipulation, and on whose behalf the filing is submitted, concur in
                                                     6   the Stipulation’s content and have authorized its filing.
                                                     7   Dated: April 30, 2019                           ROPERS, MAJESKI, KOHN & BENTLEY
                                                     8
Ropers Majeski Kohn & Bentley




                                                     9                                                   By: /s/ Stacy Monahan Tucker
                                                                                                            STACY MONAHAN TUCKER
                                                    10                                                      Attorneys for Defendants,
                                                                                                            LIBERTY LIFE ASSURANCE COMPANY
                       A Professional Corporation




                                                    11                                                      OF BOSTON
                                                    12
                             Redwood City




                                                         Dated: April 30, 2019                           KANTOR & KANTOR
                                                    13

                                                    14
                                                                                                         By: /s/ Glenn Kantor
                                                    15
                                                                                                            GLENN KANTOR
                                                    16                                                      Attorneys for Plaintiff,
                                                                                                            PETER SLOBODNIK
                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                                                                                      STIPULATION TO POSTPONE SCHEDULED DATES
                                                         4814-8904-1557.1                                -2-                               NO. 3:19-CV-00616 WHO
                                                     1                                        [PROPOSED] ORDER
                                                     2

                                                     3            Good cause appearing, the Stipulation to Postpone Scheduled Dates jointly filed by
                                                     4   Plaintiff PETER SLOBODNIK and Defendant LIBERTY LIFE ASSURANCE COMPANY OF
                                                     5   BOSTON is GRANTED. The Case Management Conference and hearing on the pending Motion
                                                     6   to Dismiss shall be re-scheduled for July 24, 2019.
                                                     7

                                                     8            IT IS SO ORDERED.
Ropers Majeski Kohn & Bentley




                                                     9

                                                    10   DATED: ________________
                                                                 May 3, 2019
                       A Professional Corporation




                                                    11

                                                    12                                                ___________________________________
                             Redwood City




                                                    13                                                U.S. District Judge William H. Orrick
                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                                                                                   STIPULATION TO POSTPONE SCHEDULED DATES
                                                         4814-8904-1557.1                              -3-                              NO. 3:19-CV-00616 WHO
